Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Benjamin Nise on 04/19/2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) An electronic control unit, comprising:	a signal input circuit configured to receive a sensor signal from a radar sensor or from a lidar sensor; and 	a processing circuit configured to 		generate a first representation of the sensor signal by reducing a resolution of the sensor signal, wherein the first representation of the sensor signal is extracted from a second representation of the sensor signal; 	 	generate [[a]] the second representation of the sensor signal, wherein the second representation of the sensor signal has a higher resolution than the first representation of the sensor signal for a given instant of sensor data in terms of at least one of angular resolution, spatial range covered, or relative velocity;  	 	forward the second representation of the sensor signal to a first output interface configured to be coupled to a physical layer of a communication system of a first device; and 		determine a first condition based on the first representation of the sensor signal, and generate an activation signal in response to the first condition, wherein the activation signal is configured to cause a change in a physical operation or a physical state of a vehicle.
2.	(Original)	The electronic control unit of claim 1, wherein the activation signal is at least one selected from:	a reversible activating signal for activating a reversible safety measure, or	an irreversible activating signal for activating an irreversible safety measure.
3.	(Currently Amended) The electronic control unit according to claim 2, wherein the reversible activating signal is configured to cause at least one of: 	closing at least one windows of [[a]] the vehicle,	closing at least one roof portion of the vehicle,	tensioning at least one seat belt of the vehicle, 	adjusting at least one seat of the vehicle, or	suppressing an emergency breaking of the vehicle.
4.	(Currently Amended)	The electronic control unit according to claim 2, wherein the irreversible activating signal is configured to cause at least one selected from:	an emergency breaking of [[a]] the vehicle, or	a firing of an airbag. 
5.	(Canceled)	
6.	(Canceled) 
7.	(Canceled) 
8.	(Currently Amended) A gateway circuit configured to be coupled to an airbag electronic control unit, the gateway circuit comprising:	a signal input configured to receive a sensor signal from an environmental sensor of a vehicle;	a first signal output configured to forward a first representation of the sensor signal of the environmental sensor to the airbag electronic control unit; and	a second signal output configured to forward a second representation of the sensor signal to an electronic control unit different from the airbag electronic control unit, wherein the second representation of the sensor signal has a higher resolution than then first representation of the sensor signal for a given instant of sensor data in terms of at least one of angular resolution, spatial range covered, or relative velocity, wherein the gateway circuit is configured to: 		extract the first representation of the sensor signal from the second representation of the sensor signal by reducing the resolution of the second representation of the sensor signal, and 		determine a first condition based on the first representation of the sensor signal, and generate an activation signal in response to the first condition, wherein the activation signal is configured to cause a change in a physical operation or a physical state of the vehicle.
9.	(Canceled)	
10.	(Currently Amended)	The gateway circuit according to claim [[9,]] 8, wherein the activation signal is at least one selected from:	a reversible activating signal for activating a reversible safety measure, or	an irreversible activating signal for activating an irreversible safety measure.
11.	(Previously Presented) The gateway circuit according to claim 10, wherein the reversible activating signal is configured to cause at least one of: 	closing at least one windows of the vehicle,	closing at least one roof portion of the vehicle, 	tensioning at least one seat belt, 	adjusting at least one seat, or	suppressing an emergency breaking of the vehicle.
12.	(Previously Presented) The gateway circuit according to claim 10, wherein the irreversible activating signal is configured to cause at least one selected from:	 an emergency breaking of the vehicle, or	a firing of an airbag. 
13.	(Previously Presented) The gateway circuit according to claim 8, wherein the gateway circuit is configured to receive the sensor signal as a series of sensor telegrams at the signal input. 
14.	(Original)	The gateway circuit according to claim 13, wherein the gateway circuit is further configured to identify for an individual sensor telegram based on a tag comprised in the individual sensor telegram, whether the individual sensor telegram pertains to the first representation of the sensor signal or to the second representation of the sensor signal.
15.	(Previously Presented) The gateway circuit according to claim 8, wherein the gateway circuit is configured to provide the second representation of the sensor signal according to a protocol usable within a communication system. 
16.	(Previously Presented) The gateway circuit according to claim 8, further comprising	a second signal input configured to receive a further sensor signal from a second environmental sensor of the vehicle; wherein the first signal output of the gateway circuit is further configured to forward a first representation of the further sensor signal to the airbag electronic control unit; and	the second signal output is configured to forward the second representation of the further sensor signal to the electronic control unit different from the airbag electronic control unit. 
17-24.	(Canceled)	
25.	(Currently Amended) An environmental sensor element for a vehicle, comprising:	a radar sensor or a lidar sensor configured to produce a sensor signal covering a field of view;	wherein the environmental sensor element is configured to provide a first representation of the sensor signal;	wherein the environmental sensor element is further configured to provide a second representation of the sensor signal, wherein the second representation of the sensor signal has a higher resolution than the first representation of the sensor signal, and wherein the first representation of the sensor signal and the second representation of the sensor signal represents a same measurement; 	wherein an interface of the environmental sensor element is couplable to a physical layer of a communication system, the interface is further configured to output the second representation of the sensor signal, or both the first representation of the sensor signal and the second representation of the sensor signal to the physical layer; 	wherein the interface is configured to output the representations of the sensor signals as one or more sensor telegrams; [[and]] 	wherein an individual sensor telegram of the one or more sensor telegrams comprises a tag indicating whether the individual sensor telegram is a part of the first representation of the sensor signal or is a part of the second representation of the sensor signal; 	wherein the individual sensor telegram of the one or more sensor telegrams comprises both the first representation of the sensor signal and the second representation of the sensor signal; and 	wherein the environmental sensor element is configured to determine a first condition based on the first representation of the sensor signal, and generate an activation signal in response to the first condition, wherein the activation signal is configured to cause a change in a physical operation or a physical state of the vehicle.
26.	(Canceled)	 
27.	(Canceled)	 
28. 	(Canceled) 
29. 	(Previously Presented) The electronic control unit of claim 1, wherein reducing the resolution of the sensor signal comprises decreasing a spectral resolution of the sensor signal or decreasing a spatial resolution of the sensor signal.
30. 	(Previously Presented) The electronic control unit of claim 1, wherein 	the sensor signal comprises radar cube data comprising a data bins; and 	decreasing the resolution of the sensor signal comprises reducing a number of data bins on at least one dimension of the radar cube data.
31. 	(Previously Presented) The electronic control unit of claim 30, wherein reducing the number of data bins comprises merging at least two neighboring data bins.
32. 	(Canceled) 
33. 	(Previously Presented) The electronic control unit of claim 1, wherein the first representation of the sensor signal and the second representation of the sensor signal are generated from a same sensor measurement.
34. 	(Previously Presented) The gateway circuit of claim 8, wherein the gateway circuit is configured to generate the first representation of the sensor signal and the second representation of the sensor signal from a same sensor measurement.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667